                                                                    r·- ·- -·--·-· ·-- - ·- --          .- .;   ~·- ·•-• -- ...
                                                                    l             ~•• •   f'        •,.~·   f -,
                                                                                 '        ti •'- ...... ' :.....



 1                                                                               AGi:i 2 U ?.U19
                                                                       :,.:o::-:.;.,. ~ :· s-R<T C:C~'Ri
 2

 3
                                                                    sou·-=~" ::ilSTF.;:; :;;. ::~ .. IFCR.~1.:.
                                                                   ·-------...______
                                                                       '                                           -----
                                                                                                                   O•P~~y



 4                                   UNITED STATES DISTRICT COURT

 5                               SOUTHERN DISTRICT OF CALIFORNIA

 6
                                                                   19CR3098-BAS
 7      UNITED STATES OF AMERICA,                    Case No.
 8                           Plaintiff,              I N F O R MA T I O N
                                                     - ----------
 9           v.                                      Title 18, U.S.C., Sec. 1591, Sex
                                                     Trafficking of Children
10      DESIREE FAYE MORTON,
                                                     Title 18, U.S.C., Sec. 1594 (c),
11                           Defendant.              Conspiracy to Engage in Sex
                                                     Trafficking of Children
12

13
14 II        The United States Attorney charges:

15 II                                            Count 1

16 II        From on or about July 15, 2019 to on or about July 17, 2019, within

17 ii the Southern District of California, Defendant, DESIREE FAYE MORTON, in

18 II and affecting         interstate or foreign      commerce,        did knowingly recruit,

1911entice, harbor, transport, provide, obtain, and maintain by any means a

2011person,       to wit,    P.B.,   a minor female    (age 14),        knowing and in reckless

21 ii disregard of the fact, and having had a reasonable opportunity to observe

2211P.B.,     that P.B.      had not attained the age of 18 years of age and would

23 ilbe caused to engage in a commercial sex act; in violation of Title 18,

24 11united States Code, Sections 1591 (a)            and   (b).

25 II                                            Count 2

2611         Beginning on a date unknown and continuing through on or about July

271117,     2019,   within     the    Southern   District   of California                      and          elsewhere,

2811defendant DESIREE FAYE MORTON,               in and affecting interstate and foreign


        KEMC: 8/12/19
 1 II commerce,       did intentionally conspire with at least one other person to

 2 II recruit, entice, harbor, transport, provide, obtain, and maintain by any

 3 llmeans a person,        to wit,     P.B.,    a minor female       (age 14),   knowing and in

 4 II reckless disregard of the fact, and having had a reasonable opportunity

 5 llto observe P.B.,          that P.B. had not attained the age of 18 years of age

 6lland would be caused to engage in a commercial sex act;                        in violation of

 7        Title 18, United States Code, Sections 1591 (a),              (b), and 1594 (c).

 8                                                Count 3

 9             From on or about July 15, 2019 to on or about July 17, 2019, within

10 lithe Southern District of California, Defendant, DESIREE FAYE MORTON, in

11   II and   affecting interstate or           foreign   commerce,    did knowingly recruit,

12   II   entice, harbor,   transport, provide, obtain, and maintain by any means a

13 llperson, to wit,        K.M.,     a minor female      (age 15),    knowing and in reckless

14   II   disregard of the fact, and having had a reasonable opportunity to observe

15 IIK.M.,      that K.M.   had not attained the age of 18 years of age and would

16 llbe caused to engage in a commercial sex act; in violation of Title 18,

17        United States Code, Sections 1591(a) and (b).

18                                                Count 4

19   II        Beginning on a date unknown and continuing through on or about July

20 1117,      2019,   within    the   Southern District       of California       and elsewhere,

21 II defendant DESIREE FAYE MORTON,              in and affecting interstate and foreign

22 II commerce,       did intentionally conspire with at least one other person to

23   II   recruit, entice, harbor, transport, provide, obtain, and maintain by any

24 llmeans a person,        to wit,     K.M.,    a minor female       (age 15),   knowing and in

25   II   reckless disregard of the fact, and having had a reasonable opportunity

26 )Ito observe K.M.,          that K.M. had not attained the age of 18 years of age

27 II and would be caused to engage in a commercial sex act; in violation of

28   II   Title 18, United States Code, Sections 1591 (a),              (b), and 1594 (c).

                                                     2
 1                                                   FORFEITURE ALLEGATIONS

 2              1.         The allegations contained in Counts 1-4 of this Information

 3 II are re-alleged and by their reference fully incorporated herein for the

 4 !!purpose of alleging forfeiture to the United States of America pursuant

 5 llto the provisions of Title 18, United States Code, Section 1594(d).

 6 II           2.         Upon conviction of the offense alleged in Counts 1-4,                     which

 7 II involve violations of Title 18,                       United States Code,      Sections 1591 and

 8111594, defendant DESIREE FAYE MORTON shall forfeit to the                             United States,

 9llpursuant to Title 18,                     United States Code,       Section 1594(d),      all right,

10 II title          and    interest     in    (1)    any   property,   real    or   personal,    used   or

11 II intended to be used to commit or to facilitate the commission of the

12 II offenses;            ( 2)    any property,      real or personal,        cons ti tu ting or derived

13 II from,      any proceeds obtained, directly or indirectly, as a result of the

14        offenses.

15              3.         If     any   of    the     forfeitable   property      described      above   in

16        Paragraph 2, as a result of any act or omission of the defendants;

17                         a.       cannot be located upon the exercise of due diligence;

18                         b.      has been transferred or sold to,              or deposited with,       a

19   11                    third party;

20                         c.      has been placed beyond the jurisdiction of the Court;

21                         d.      has been substantially diminished in value; or

22                         e.      has been commingled with other property which cannot be

23 II                      subdivided without difficulty,

24   II it is the intent of the United States, pursuant to Title 18, United
25 IIStates Code,                 Section 2253(0),      to seek forfeiture of any other property

26 llof the defendants up to the value of the forfeitable property described

27   II above    in Paragraph 2.

28

                                                             3
 1 IIAll pursuant to ~,~~i8:2iUnited States Code, Section 1594 [di .
 2      DATED:
                                             ROBERTS. BREWER, JR.
 3                                           United States Attdrney
 4

 5

 6
                                             Assistant
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       4
